DETAILED ACTION


Allowable Subject Matter
Claims 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US D394,929 which discloses the general conditions of the claim except for at least one spring wire affixed across the sheet from one rod to the other, wherein the spring wire biases the caddy in an open position but is capable of being bent by bringing the handles together to temporarily close the caddy.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified ‘929 to include said limitations.
US 2015/0314956, figure 6, discloses a leaf bag with rods 10 that extend diagonally across a sidewall, but the rods are not spring wire that is able to bent to close the caddy.  The rods 10 are more analogous to the structural rods of the applicant’s invention, than to the claimed spring wire. 
Additional references are discussed in the non-final rejection dated 10/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.